Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 20, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156036 & (17)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 156036
                                                                    COA: 337627
                                                                    Muskegon CC: 16-003145-FC
  JEFFREY THOMAS WILLIS,
            Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the June 2, 2017 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court. The motion for stay is
  DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 20, 2017
         a0919
                                                                               Clerk